Citation Nr: 1003129	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-06 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for numbness of the 
lower extremities. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to March 
1979.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in, Buffalo, New York, (hereinafter RO).  

In October 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran has contended his current back disability, which 
has produced a numbness to his lower extremities was caused 
by a lifting injury he sustained in service in 1977.  The 
service treatment reports in pertinent part reflect treatment 
for back pain in April 1978 and a medical history collected 
at separation from service in March 1979 of recurrent back 
pain and cramping in the feet and legs.  Also demonstrated in 
service is treatment for a contusion to the head in August 
1978, and it is noted in this regard that one of the 
veteran's assertions at the hearing before the undersigned in 
October 2009 was that he developed auditory hallucinations 
after hitting the back of his head during an in-service 
altercation.   

The post-service evidence includes VA clinical records 
reflecting histories provided by the veteran of the in-
service incidents he asserts led to the conditions at issue 
that were consistent with those provided in his sworn 
testimony and several conclusions based on these reported 
histories by VA medical and Vocational Rehabilitation 
professionals linking back and psychiatric conditions to the 
in-service incidents as claimed by the veteran.  More 
specifically, a February 2003 VA clinical report included the 
assessment from a VA physician of "R/O mood disorder due to 
head trauma (as likely as not du[e] to concussion suffered in 
the military)."  In addition, the record reflects 
assessments by a VA physician in December 2005 and July 2008 
of bipolar I disorder with rapid cycling felt to be "more 
likely than not" of military onset. 

Moreover, a VA Vocational Rehabilitation Counselor indicated 
in an August 2005 assessment that he had concluded that the 
veteran's disabilities may be service connected based "on 
the credibility of his reports and what his motivation and 
focus were at the time of his disclosure."  To this end, the 
VA counselor noted that when the veteran first described the 
in-service events that he felt caused his disabilities,  he 
did not request service connected disability benefits and 
instead was attempting to secure work or college.  He stated 
that he actually had to explain to the veteran what "Service 
Connected connections were" and that "[o]nly recently did 
the concept of filing for Service Connected benefits occur to 
him."  

Finally, a VA physician rendered an opinion in February 2006, 
that it was more likely than not that the veteran's back pain 
was a result of in-service incidents, specifically 
referencing the March 1979 Report of Medical History on 
separation from service that reflected complaints of 
recurrent back pain.  

In addition to the evidence above, the record reflects 
several clinical records discussing a post-service onset of 
the veteran's back pain, to include following motor vehicle 
accidents in 1980 and December 1988 and an injury in 1983.  
The veteran also reported to having a post service, rather 
than in-service, onset of mood swings beginning in July 1996 
on a report from a November 1997 visit to a VA mental hygiene 
clinic.  

Given the foregoing, additional medical opinions are need to 
clarify the exact nature of any current psychiatric, back or 
lower leg disability that may be related to service. 

Accordingly, this case is remanded for the following:

1.  The Veteran should be scheduled for 
VA orthopedic and psychiatric 
examinations.  The claims folder should 
be made available to each examiner, who 
should indicate the record was reviewed 
in conjunction with the preparation of 
the examination report.  After 
appropriate examination and any indicated 
diagnostic tests are accomplished, for 
each disability of the lower extremities, 
lumbar spine (including any resulting 
lower extremity pathology), or 
psychiatric disability diagnosed, the 
examiner should offer an opinion as to 
whether it was incurred in service.  A 
rationale for all opinions expressed 
should be provided.  If it is not 
possible to provide the opinions 
requested without resort to speculation, 
the reason that is so should be 
explained.  

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


